       Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 1 of 47




 1   SCOTT+SCOTT ATTORNEYS AT LAW LLP
     CHRISTOPHER M. BURKE (CA Bar No. 214799)
 2   ALEX M. OUTWATER (CA Bar No. 259062)
     600 W. Broadway, Suite 3300
 3
     San Diego, CA 92101
 4   Telephone: 619-233-4565
     Facsimile: 619-233-0508
 5   cburke@scott-scott.com
     aoutwater@scott-scott.com
 6
     CAFFERTY CLOBES MERIWETHER
 7
     & SPRENGEL LLP
 8   Anthony F. Fata (pro hac vice admission anticipated)
     Nyran Rose Rasche (pro hac vice admission anticipated)
 9   Nickolas J. Hagman (pro hac vice admission anticipated)
     150 S. Wacker, Suite 3000
10   Chicago, IL 60606
     Telephone: 312-782-4880
11
     Facsimile: 318-782-4485
12   afata@caffertyclobes.com
     nrasche@caffertyclobes.com
13   nhagman@caffertyclobes.com
14   Attorneys for Plaintiffs and the Class
15
     [Additional Counsel on Signature Page.]
16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
18
19   CARL BARRETT, MICHEL POLSTON,
     NANCY MARTIN, DOUGLAS WATSON,
20   ERIC MARINBACH, MICHAEL
     RODRIGUEZ, and MARIA RODRIGUEZ,
21   Individually, and on Behalf of All Others         CLASS ACTION COMPLAINT
     Similarly Situated,
22

23                 Plaintiffs,

24          v.
                                                       DEMAND FOR JURY TRIAL
25   APPLE INC., a California Corporation;
     APPLE VALUE SERVICES LLC; and
26
     DOES 1 Through 10, Inclusive,
27
                   Defendants.
28


                                                               CLASS ACTION COMPLAINT
         Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 2 of 47




 1           Plaintiffs Carl Barrett, Michel Polston, Nancy Martin, Douglas Watson, Eric Marinbach,

 2   Michael Rodriguez, and Maria Rodriguez (collectively, “Plaintiffs”), individually and on behalf

 3   of all others similarly situated, bring this Class Action Complaint (“Complaint”) against

 4   Defendants Apple Inc. and Apple Value Services LLC (collectively, “Apple”) and DOES 1

 5   through 10 (collectively, with Apple, “Defendants”). The following allegations are based upon

 6   personal knowledge as to Plaintiffs’ own facts, upon investigation by Plaintiffs’ counsel, and upon

 7   information and belief where facts are solely in possession of Defendants.1

 8                                       NATURE OF THE CASE

 9           1.     This case arises from Apple’s knowing or reckless enabling of the “iTunes gift card

10   scam.” Scammers have found a uniform way of tricking victims into paying them large sums of

11   money via iTunes gift cards. Apple is incentivized to allow the scam to continue because it reaps

12   a 30% commission on all scammed proceeds, and knowingly or recklessly, Apple plays a vital role

13   in the scheme by failing to prevent payouts to the scammers.

14           2.     The iTunes gift card scam preys upon many, including the elderly and vulnerable.

15   It is prevalent. Apple dedicates a webpage to it, but apparently does little more.

16           3.     Perhaps most alarming, Apple describes the scam as “formulaic,” yet does little to

17   stop it or to return its 30% commission to scammed victims (much less other moneys that Apple

18   can recover from the scammers).

19           4.     Despite the fact that Apple retains the funds from purchases made using iTunes gift

20   cards for four to six weeks before paying App and iTunes store vendors and keeps a 30%

21   commission on scammed proceeds, Apple’s webpage and other communications falsely inform

22   the public that all scammed proceeds are irretrievable:

23           A string of scams are taking place asking people to make payments over the phone for
             things such as taxes, hospital bills, bail money, debt collection, and utility bills.
24
                                           *       *       *
25
             Regardless of the reason for payment, the scam follows a certain formulaic: The victim
26           receives a call instilling panic and urgency to make a payment by purchasing App Store

27
     1
             Plaintiffs will work with Apple on the timing of Apple’s response to this Complaint and
28   other ways of reducing the burdens of litigation on the parties, their counsel, and the Court in light
     of the ongoing COVID-19 pandemic.
                                                       1                   CLASS ACTION COMPLAINT
       Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 3 of 47




 1             & iTunes Gift Cards or Apple Store Gift Cards from the nearest retailer (convenience
               store, electronics retailer, etc.). After the cards have been purchased, the victim is asked
 2             to pay by sharing the code(s) on the back of the card with the caller over the phone.

 3                                             *        *       *

 4             Never provide the numbers on the back of a Gift Card to someone you do not know.
               Once those numbers are provided to the scammers, the funds on the card will likely
 5             be spent before you are able to contact Apple or law enforcement.

 6   See Apple, About Gift Card Scams, https://support.apple.com/itunes-gift-card-scams. [Emphasis

 7   added.]

 8             5.      The last sentence is highly misleading, and falsely suggests that there is nothing

 9   Apple can do for consumers who report the scam to it. Apple retains 30% of the spent funds for

10   itself. At all times, this amount remains retrievable to the consumer. Apple holds the remaining

11   spent funds for four to six weeks before paying the third-party vendors on the App and iTunes

12   stores on which the stored value was spent, meaning the remainder is also retrievable to the

13   consumer.

14             6.      The iTunes gift card scam deprives consumers of hundreds of millions of dollars or

15   more. The overwhelming majority of victims do not report the scam to the Federal Trade

16   Commission (“FTC”). Yet even the limited iTunes gift card scams reported to the FTC during

17   2015-2019 exceed $93.5 million, with the dollar amounts increasing significantly each year. These

18   publicly reported dollar amounts include the losses of only the subset of victims who fill out a

19   detailed online FTC form asking for their personal information. As a result, this $93.5 million

20   figure appears to be only the tip of the iceberg. Even if only 10% of scam victims report to the

21   FTC (versus local police, attorney general offices, Apple, or nobody at all), the iTunes gift card

22   scam would approach $1 billion, with Apple retaining $300 million in commissions.

23             7.      As set forth in detail below, scammers monetize scammed gift card values in one

24   of two ways. First, they can use the stored value on the iTunes gift cards they obtain through

25   scams to purchase App and iTunes store content for apps that they control. Using this method,

26   scammers receive payment from Apple (less Apple’s 30% commission) four to six weeks after

27   spending the stored value from the wrongfully obtained iTunes gift cards. Apple has shut down

28   apps for violating its fraud policies, begging the question of what happened to the fraudulently


                                                            2                    CLASS ACTION COMPLAINT
       Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 4 of 47




 1   obtained proceeds. Second, scammers can sell the gift card numbers to third parties who then use

 2   them to purchase App store or iTunes products, but this latter method involves significant counter-

 3   party risk and steep discounts. Regardless of which method the scammers use, Apple keeps 30%

 4   of the scammed proceeds.

 5          8.       Not only does Apple keep 30% of the scammed proceeds, it is able to track all key

 6   points in the scheme. Apple has long bragged about its App Store “ecosystem.” The App Store is

 7   a marketplace created by Apple, over which it has full control, and into which it has full visibility.

 8   There are four key steps in the iTunes gift card scam:

 9          9.       Step One: The Point of Sale. Apple knows when, where, and in what amount the

10   victim purchases the gift card. At the point of sale, the retailer must communicate with Apple to

11   “activate” the gift card and record the stored value.

12          10.      Step Two: The Apple ID Upload. Apple knows the Apple ID onto which the gift

13   card number is uploaded. An Apple ID is a unique Apple “account” identifier through which

14   customers on the App and iTunes stores transact. Apple iTunes gift card numbers must be

15   uploaded to an Apple ID before being used in the App and iTunes stores. The amounts associated

16   with these gift card numbers are referred to as “stored value” or “stored credit.” Apple reserves

17   the right to void the stored value if it merely “suspects” that the store credit was obtained

18   fraudulently.

19          11.      Step Three: Spending Stored Value on an App. Apple also knows where the Apple

20   ID spends stored value in the App store ecosystem because each purchase must be made from an

21   Apple ID.

22          12.      Step Four: Payment of U.S. Dollars (Less Commission). Apple knows the identity

23   and financial account information of the App and iTunes store proprietors who receive U.S. dollars

24   from the gift card purchases because, four to six weeks after the purchase, Apple sends them the

25   U.S. dollars (minus Apple’s commission).

26          13.      Reverse Mapping. If a victim calls Apple and provides the gift card number that

27   was scammed, Apple can use the gift card number to find out which Apple ID(s) and which App

28   or iTunes products were involved in converting the scammed gift card number into U.S. dollars.


                                                       3                   CLASS ACTION COMPLAINT
       Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 5 of 47




 1   Apple can also interrogate the Apple ID and the App and iTunes transactional data to determine if

 2   there were other suspect transactions and, if so, suspend the Apple ID and the App. At minimum,

 3   Apple knows that it has kept 30% of the scammed gift card value.

 4          14.     Rather than publicizing its omniscience in this Apple “ecosystem” and its 30% take,

 5   Apple, as noted above, falsely tells victims that 100% of their money is irretrievable.

 6          15.     Plaintiffs bring this class action on behalf of themselves and an objectively

 7   identifiable class consisting of all victims of scams involving Apple iTunes gift cards.

 8                                                PARTIES

 9          16.     Plaintiff Carl Barrett is a resident and citizen of Prince George’s County, Maryland,

10   living in Hyattsville, Maryland. Plaintiff Barrett is 57 years old.

11          17.     Plaintiff Michel Polston is a resident and citizen of Marion County, Oregon, living

12   in Salem, Oregon. Plaintiff Polston is 71 years old.

13          18.     Plaintiff Nancy Martin is a resident and citizen of Sarasota County, Florida, living

14   in Nokomis, Florida. Plaintiff Martin is 61 years old.

15          19.     Plaintiff Douglas Watson is a resident and citizen of Butte County, California,

16   living in Chico, California. Plaintiff Watson is 64 years old.

17          20.     Plaintiff Eric Marinbach is a resident and citizen of Queens, New York, living in

18   Bayside, New York. Plaintiff Marinbach is 55 years old.

19          21.     Plaintiff Michael Rodriguez is a resident and citizen of Los Angeles County,

20   California, living in Walnut, California. Plaintiff Michael Rodriguez is 50 years old.

21          22.     Plaintiff Maria Rodriguez is a resident and citizen of Los Angeles County,

22   California, living in Walnut, California. Plaintiff Maria Rodriguez is 68 years old.

23          23.     Defendant Apple Inc. (“Apple”) is a business incorporated under the laws of the

24   State of Delaware with its principal place of business at 1 Infinite Loop, Cupertino, California

25   95014. Apple is engaged in the business of designing, manufacturing, distributing, and selling,

26   inter alia, smartphones, tablet computers, wearable technology, headphones, laptops and desktop

27   computers that come with software programs that Apple develops pre-installed. Apple designs its

28


                                                       4                   CLASS ACTION COMPLAINT
       Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 6 of 47




 1   products in California, and its marketing efforts emanate from California. Defendant Apple is a

 2   citizen of the State of California.

 3           24.     Defendant Apple Value Services LLC is a Virginia corporation with its principal

 4   place of business located at 1 Infinite Loop, Cupertino, California 95014. Defendant Apple Value

 5   Services is a citizen of the State of Virginia.

 6           25.     The true names and capacities of the Defendants sued herein as DOES 1 through

 7   10, inclusive, are currently unknown to Plaintiffs, who therefore sue such Defendants by such

 8   fictitious names. Each of the Defendants designated herein as DOE is legally responsible in some

 9   manner for the unlawful acts referred to herein. Plaintiffs will seek leave of Court to amend their

10   Complaint to reflect the true names and capacities of the Defendants designated herein as DOES

11   when such identities become known.

12                                     JURISDICTION AND VENUE

13           26.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

14   §1332 because: (1) there are 100 or more (named or unnamed) class members; (2) there is an

15   aggregate amount in controversy exceeding $5,000,000, exclusive of interest or costs; and (3) there

16   is minimal diversity because at least one Plaintiff and Defendants are citizens of different states.

17   This Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §1367.

18           27.     This Court may exercise jurisdiction over Defendants because Apple is a citizen of

19   this State and District and maintains its principle place of business in this District, has continuous

20   and systematic contacts with this District, does substantial business in this State and within this

21   District, receives substantial revenues from marketing, distribution, and sales of iTunes gift cards

22   in this District, and engages in unlawful practices in this District as described in this Complaint,

23   so as to subject itself to personal jurisdiction in this District, thus rendering the exercise of

24   jurisdiction by this Court proper and necessary.

25           28.     Venue is proper in this judicial District pursuant to 28 U.S.C. §1391(b) because

26   Apple is headquartered in this District, advertises in this District, receives substantial revenues and

27   profits from the sale of iTunes gift cards which it directs into the stream of commerce in this

28


                                                        5                  CLASS ACTION COMPLAINT
         Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 7 of 47




 1   District; therefore, a substantial part of the events or omissions giving rise to the claims alleged

 2   herein occurred in this District.

 3           29.    Intradistrict Assignment (L.R. 3-2(c) and (e) and 3-5(b)). This action arises in

 4   Santa Clara County, in that a substantial part of the events which give rise to the claims asserted

 5   herein occurred in Santa Clara County. Pursuant to L.R. 3-2(e), all civil actions that arise in Santa

 6   Clara County shall be assigned to the San Jose Division.

 7                                       FACTUAL ALLEGATIONS

 8   Apple’s Digital Products

 9           30.    Apple owns and operates online platforms including the App and iTunes stores.

10   Consumers who access the App and iTunes stores can purchase and download digital applications

11   for mobile devices (“apps”) or digital multimedia (such as songs, movies, and television shows).

12           31.    Apple describes the App Store as an “ecosystem” it created and controls.2 The App

13   Store hosts millions of apps that consumers purchase or download directly from the App Store.

14   Apple separates the apps available on the App Store into different categories, including various

15   types of free apps and paid apps.3

16   Apple’s Oversight of Its Platforms

17           32.    Apple reviews all apps before they are made available for consumers. Before an

18   app is available on the App Store, developers must submit the prospective app to Apple for review

19   and approval.4 Apple “carefully review[s] each app” before it becomes available on the App Store

20   using “a combination of automated systems and hundreds of human experts.”5 Apple may require

21   the developer to modify or remove functions from the app.6

22

23
     2
24           See, e.g., In re Apple iPhone Antitrust Litigation, 139 S. Ct. 1514 (2019), Petition for Writ
     of Certiorari at 6 (“Apple designed – from the ground up – an ecosystem for the use, development,
25   sale, and distribution of apps.”).
     3
             See App Store – Principles and Practices, APPLE (https://www.apple.com/ios/app-
26   store/principles-practices) (last visited July 16, 2020).
     4
27           See App Review – App Store, APPLE (https://developer.apple.com/app-store/review) (last
     visited July 16, 2020).
28   5
             See supra note 3.
     6
             See supra note 4.
                                                       6                  CLASS ACTION COMPLAINT
         Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 8 of 47




 1           33.      Apple represents that most apps are reviewed “within 24 hours of the developer’s

 2   submission.” Apple says it rejects 40% of app submissions for issues such as “minor bugs [and]

 3   privacy concerns.”7 Apple thus has knowledge of the contents and design of all apps available on

 4   the App Store.

 5           34.      One of the purposes of Apple’s review process is to determine whether the app will

 6   be used for or facilitate illegal activity. Apple reserves the right to reject any app used for illegal

 7   or criminal activities.8 After Apple approves an app, it becomes available to purchase or download

 8   from the App Store. Apple reserves the right to suspend an approved app if it is suspected of

 9   facilitating illegal activity.9

10   Payment for Apple’s Digital Products

11           35.      Apple receives a 30% commission on all sales of paid apps, purchases made within

12   apps (often called “in-app purchases”), and paid subscriptions to apps.10 On information and

13   belief, Apple take a similar 30 % commission for purchases from iTunes.11

14           36.      To purchase digital content from either iTunes or the App Store, consumers must

15   create and register an account with Apple, called an “Apple ID.”12 Purchasing songs, movies, or

16   apps from either iTunes or the App Store requires the purchaser to sign in with the user’s unique

17   Apple ID and provide Apple with a valid method of payment.

18
19   7
              See id.
     8
20            See      App     Store    Review      Guidelines     –    Apple      Developer,     APPLE
     (https://developer.apple.com/app-store/review/guidelines) (last visited July 16, 2020); Apple
21   Developer Agreement – English, APPLE (June 8, 2015) (https://developer.apple.com/terms/apple-
     developer-agreement).
22   9
              See Apple Developer Agreement – English, supra note 8.
     10
23            See id.; see also Apple Inc. v. Pepper, No. 17-204, 587 U.S.    (2019), Brief of Petitioner
     to the Supreme Court of the United States at 9 (Apple acknowledges that it “review[s]apps for
24   safety and compatibility, host[s] the App Store, act[s] as the developers’ sales and delivery agent,
     collect[s] the purchase price (if any) from consumers on the developers’ behalf, and remit[s]
25   proceeds to developers from around the world” and that “developers agree to pay Apple an annual
     $99 membership fee, and a 30% commission on their sales revenue from paid apps and in-app
26   purchases.”).
     11
              See e.g., iTunes Connect Resources and Help, APPLE (https://itunespartner.apple.com/
27   en/music/faq/Payments%20and%20Financial%20ReportsReading%20Your%20Financial%20Re
     ports) (last visited July 16, 2020).
28   12
              See Apple ID FAQ, APPLE (https://appleid.apple.com/faq/#!&page=faq) (last visited July
     16, 2020).
                                                        7                   CLASS ACTION COMPLAINT
          Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 9 of 47




 1            37.   To create an Apple ID, consumers must provide Apple with a valid email address,

 2   credit card or billing information, and their date of birth.13 Apple requires that all Apple ID

 3   accounts be verified with a telephone number or the email address associated with the Apple ID

 4   account.14

 5            38.   Consumers make purchases from the App or iTunes stores by providing Apple with

 6   their credit or debit card information, through PayPal or Apple Pay, or with Apple iTunes gift

 7   cards.15 Even if consumers wish to use only Apple iTunes gift cards for purchases, Apple requests

 8   valid credit card or billing information.16

 9   App Developers

10            39.   Individuals and companies who develop apps distributed on the App Store are

11   called “Apple Developers.” Apple Developers are required to create and register an Apple ID,

12   enroll in the Apple Developer Program, enter into the Apple Developer Program License

13   Agreement, and pay an annual fee of $99.17

14            40.   If Apple Developers wants to distribute an app which charges a fee for download

15   and/or has in-app purchases, they must enter into Apple’s Schedule 2 agreement. By entering into

16   the Schedule 2 agreement, Apple Developers appoint Apple as their agent relative to their apps

17   made available on the App Store.

18            41.   Apple pays Apple Developers after a consumer purchases a Paid App from the App

19   Store, makes an in-app purchase, or pays a subscription to an app downloaded from the App Store.

20   Apple makes all payments to Apple Developers electronically.18 In order to be paid by Apple,

21

22   13
              See Create Your Apple ID, APPLE (https://appleid.apple.com/ account#!&page=create)
     (last visited July 16, 2020); How to Create a New Apple ID, APPLE (https://support.apple.com/en-
23   us/HT204316#macos) (last visited July 16, 2020).
     14
24            See id.
     15
              See Payment methods that you can use with your Apple ID, APPLE
25   (https://support.apple.com/en-us/HT202631) (last visited July 16, 2020).
     16
26            See Redeem App Store & iTunes Gift Card and content codes – Apple Support, APPLE
     (https://support.apple.com/en-us/HT201209) (last visited July 16, 2020).
27   17
              See Purchase and Activation – Support – Apple Developer, APPLE
     (https://developer.apple.com/support/purchase-activation) (last visited July 16, 2020).
28   18
              See iTunes Connect Resources and Help, APPLE (https://itunespartner.apple.com/en/
     movies/faq/Banking%20and%20Tax_Banking) (last visited July 16, 2020).
                                                     8                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 10 of 47




 1   Apple Developers must provide Apple with their bank account information, and may also be

 2   required to submit tax forms to Apple.19

 3          42.     Apple does not pay Apple Developers immediately after consumer transactions.

 4   Instead, Apple waits for its fiscal month (the monthly period during which the purchase was made)

 5   to close, and then waits up to 45 days after the close of that fiscal month before it electronically

 6   transfers the money to the Apple Developer’s bank account.20 Moreover, Apple will not transfer

 7   payment unless the Apple Developer meets the minimum payment threshold for that period.21 As

 8   such, there is a delay of several weeks between the time a consumer purchases an app from the

 9   App Store or makes in in-app purchase or subscription payment, and the time Apple pays the

10   Apple Developer.

11   iTunes Gift Cards

12          43.     Apple sells iTunes gift cards for use on iTunes, in the App Store, or inside of apps
13   purchased or downloaded from the App Store (as noted, the latter are often called “in-app
14   purchases”). iTunes gift cards are sold by Apple both directly to consumers, and indirectly to
15   consumers through retailers.
16          44.     iTunes gift cards are country/region specific. iTunes gift cards sold in the United
17   States cannot be used outside of the United States.22
18          45.     iTunes gift cards generally are sold for the amount shown on the face of the iTunes
19   gift card (or an amount selected by the consumer within the range reflected on the face of the card),
20   and generally reflect a stored value equal to the amount paid by the consumer.
21          46.     Every iTunes gift card has a unique redemption code and PIN on the back of the
22   card. iTunes gift cards are not active until purchased. Once purchased, the retailer activates the
23   card. Unless properly activated, an iTunes gift card cannot be redeemed. Accordingly, Apple
24

25   19
              See Agreements, Tax, and Banking Overview – Apple Store Connect Help, APPLE
     (https://help.apple.com/app-store-connect/#/devb6df5ee51) (last visited July 16, 2020).
26   20
              See        iTunes       Connect        Resources          and        Help,     APPLE
27   (https://itunespartner.apple.com/en/apps/faq/app%20) (last visited July 16, 2020).
     21
              See id.
28   22
              See If You Can’t Redeem Your App Store & iTunes Gift Card, Apple Music Gift Card, or
     Content Code, APPLE (https://support.apple.com/en-us/HT201195) (last visited July 14, 2020).
                                                       9                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 11 of 47




 1   knows the moment a particular iTunes gift card has been purchased and the amount of “stored

 2   value” on the card because the retailer must activate the card at the point of sale.

 3   Apple IDs

 4           47.     A valid Apple ID is required to redeem iTunes gift cards. Consumers redeem
 5   iTunes gift cards by logging into their Apple ID account and entering the redemption code and
 6   PIN on the back of the card. The value of the iTunes gift card is then transferred to the consumer’s
 7   Apple ID account, and is immediately available to make purchases on iTunes, from the App Store,
 8   or in apps. Once an iTunes gift card has been redeemed, the physical card is worthless, as the
 9   entire value of the iTunes gift card has been transferred to the redeemer’s Apple ID account.
10           48.     Apple tracks redemption codes on iTunes gift cards to ensure that a single iTunes
11   gift card is not redeemed multiple times. Therefore, when an iTunes gift card is redeemed, Apple
12   knows which iTunes gift card was redeemed and which Apple ID account redeemed the iTunes
13   gift card.
14           49.     The packaging for iTunes gift cards contains minimal terms and conditions.23 For
15   example, the outer packaging, which is visible to consumers prior to purchase on iTunes gift card
16   packaging, often provides:
17           Terms and Conditions
             Valid only on purchases made in the U.S. from Apple Media Services. Use requires
18           an Apple ID and prior acceptance of license & usage terms. Not redeemable for
             cash, for resale, for shipments outside the U.S. & no refunds or exchanges (except
19           as required by law). Data collection and use subject to Apple’s Privacy Policy; see
             apple.com/privacy. Neither Apple nor Issuer is responsible for any loss or damage
20           resulting from lost or stolen cards or for use without permission. Void where
             prohibited. Terms apply; see apple.com/us/go/legal/gc. App Store and iTunes gift
21           cards are issued and managed by Apple Value Services (“Issuer”). © 2017 Apple
             Inc. All rights reserved.
22
             50.     The web address on the back of the iTunes gift card packaging directs users to the
23
     full terms and conditions for iTunes gift cards (the “Online Terms and Conditions”). The Online
24
     Terms and Conditions, which apply to iTunes gift cards and their related codes (together, “Store
25
     Credit”) provide, inter alia, that:
26
             You agree to not use Store Credit in any manner that is misleading, deceptive,
27           unfair, or otherwise harmful to Issuer, Apple or its customers. We reserve the right,
28   23
             Apple occasionally changes the language on the iTunes gift card packaging, but the terms
     on all iTunes gift card packaging are all substantially similar.
                                                       10                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 12 of 47




 1          without notice to you, to void or deactivate [iTunes gift cards] (including a portion
            of your Account balance) without a refund, suspend or terminate customer
 2          accounts, suspend or terminate the ability to use the Services, cancel or limit orders
            and bill alternative forms of payment if we suspect Store Credit was obtained, used,
 3          or applied to an Apple ID fraudulently, unlawfully, or otherwise in violation of
            these terms and conditions.
 4
                                          *       *        *
 5
            Risk of Loss: Neither Issuer nor Apple is responsible for lost or stolen Store Credit
 6          or Content Codes. . . . Apple reserves the right to close accounts and request
            alternative forms of payment if Store Credit or a Content Code is fraudulently
 7          obtained or used on the Service.

 8          Governing Law Except [for residents of certain foreign countries], this Agreement
            and the relationship between you and Issuer shall be governed by the laws of the
 9          State of California, excluding its conflict of laws provisions. You and Issuer agree
            to submit to the personal and exclusive jurisdiction of the courts located within the
10          county of Santa Clara, to resolve any dispute or claim arising from this
            Agreement.24
11
            51.     When consumers purchase an iTunes gift card at retail, they become bound by the
12
     terms on the packaging, which incorporate the full Online Terms and Conditions. However, no
13
     victim of an iTunes gift card scam is bound by Apple’s attempt to limit its own liability for iTunes
14
     gift cards which are lost, stolen, or used without permission. Even if that limitation of liability
15
     applied by its terms – which it arguably does not – Apple cannot disclaim liability for loss or
16
     damage resulting from scams which it intentionally aids, abets, and perpetuates. Any attempt by
17
     Apple to disclaim liability for loss or damage resulting from iTunes gift card scams would be
18
     unconscionable and unenforceable in light of its role in those scams and the profit that it makes
19
     and retains from such scams.
20
     The iTunes Gift Card Scam Costs Hundreds of Millions of Dollars or More
21
            52.     The overwhelming majority of iTunes gift card scam victims do not report the scam
22
     to the Federal Trade Commission (“FTC”). Yet even the losses of the small percentage of victims
23
     who do report to the FTC exceeded an estimated $93.5 million during 2015-2019, with the dollar
24
     amounts increasing significantly each year. According to FTC data, iTunes gift cards make up
25
     approximately 23.7% of all gift card scams. Applying this 23.7% figure to the total gift card scams
26
     reported results in the following estimated figures of scams reported to the FTC:               2015-
27

28   24
             See Legal – iTunes Gift Cards and Codes, APPLE (Mar. 20, 2018) (https://www.apple.com/
     legal/internet-services/itunes/giftcards/us/terms.html).
                                                      11                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 13 of 47




 1   $4.7 million; 2016-$6.4 million; 2017-$9.5 million; 2018-$18.5 million; 2019: $24.4 million; and

 2   2020: $30 million; for a total of $93.5 million. This dollar amount is limited to consumers who

 3   fill out a detailed online FTC form asking for their personal information. Given the time required

 4   to fill out the FTC form and its potential privacy implications, it can reasonably be inferred that

 5   only a small percentage of victims submit a report to the FTC (versus another governmental entity).

 6   As a result, this publicly reported $93.5 million figure appears to be only the tip of the iceberg. If

 7   only 10% of scam victims reported to the FTC (versus local police, attorney general offices, Apple,

 8   or nobody at all), the iTunes gift card scam would approach $1 billion in scammed proceeds, with

 9   Apple retaining $300 million in commissions.

10          53.     Apple is aware of the widespread nature of the scam and has been for years. Apple

11   has been receiving inquiries from victims (beginning on a date known only to Apple) and requests

12   for information from law enforcement officials. Since July 1, 2016 (the date for which Apple first

13   began separately disclosing this data), U.S. government entities have asked Apple to provide

14   customer data related to more than 60,000 “specific financial identifiers,” such as credit card

15   numbers or gift card numbers. Apple has noted in its public transparency reports that the “[h]igh

16   number” of “financial identifier requests” from government entities in the United States is

17   “predominantly due to iTunes Gift Card and credit card fraud investigations.”25

18          54.     Of course, the large number of financial identifiers included in law enforcement

19   requests are, again, only the tip of the iceberg. Many victims don’t report gift card fraud to any

20   law enforcement entity,26 and even if they do, there is no guarantee their information will be

21   investigated, much less included in a law enforcement subpoena or other formal government

22   request for information to Apple.

23

24

25
     25
             Apple Transparency Report: Government and Private Party Requests, January 1–June 30,
26   2019 at 5, 20, APPLE (https://www.apple.com/legal/transparency/pdf/requests-2019-H1-en.pdf).
     26
27           See, e.g., Tamara Lytle, Give Gift Cards to Friends and Family – Not Fraudsters, AARP
     (Nov.     7,     2019),    (https://www.aarp.org/money/scams-fraud/info-2019/prevent-gift-card-
28   fraud.html) (director of fraud victim support at the American Association for Retired Persons, or
     AARP, says that victims often do not contact law enforcement because “[t]hey are embarrassed
     and ashamed and they don’t think it does any good”).
                                                       12                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 14 of 47




 1          55.    iTunes gift cards are the most requested type of gift card brand by scammers “by a

 2   wide margin.”27

 3   The Mechanics of the “Formulaic” iTunes Gift Card Scam

 4          Step One: Victims Buy iTunes Gift Cards and Provide Numbers to Scammers

 5          56.    As Apple acknowledges, the first step in the formulaic iTunes gift card scam is to

 6   obtain a gift card number from the victim:

 7                 A string of scams are taking place asking people to make payments over the
                   phone for things such as taxes, hospital bills, bail money, debt collection,
 8                 and utility bills.

 9                                        *       *        *

10                 Regardless of the reason for payment, the scam follows a certain formula:
                   The victim receives a call instilling panic and urgency to make a payment
11                 by purchasing App Store & iTunes Gift Cards or Apple Store Gift Cards
                   from the nearest retailer (convenience store, electronics retailer, etc.). After
12                 the cards have been purchased, the victim is asked to pay by sharing the
                   code(s) on the back of the card with the caller over the phone.
13

14   See Apple, About Gift Card Scams, https://support.apple.com/itunes-gift-card-scams. [Emphasis

15   added.]28

16          57.    Most recently, scammers are preying on the high levels of emotion generated by

17   the Coronavirus and COVID-19 pandemic. Consumers are home more often, and senior citizens

18   may be more isolated than before. Scammers prey on fears and sympathies by promising testing

19   kits, vaccines, and cleaning services, and soliciting donations for charities or organizations

20   impacted by the pandemic.29 Many such scammers are seeking payment in iTunes gift cards.

21

22   27
              See Emma Fletcher, Scammers Increasingly Demand Payment by Gift Card, FEDERAL
23   TRADE COMMISSION (Oct. 16, 2018) (https://www.ftc.gov/news-events/blogs/data-
     spotlight/2018/10/scammers-increasingly-demand-payment-gift-card).
24   28
              See also Paying Scammers with Gift Cards, FEDERAL TRADE COMMISSION (Oct. 2018)
     (https://www.consumer.ftc.gov/articles/paying-scammers-gift-cards); Jim Pavia, Scam Victims
25   Pay      “Back     Taxes”    with    iTunes    Gift    Cards,  CNBC      (Mar.   5,  2018)
     (https://www.cnbc.com/2018/03/05/would-you-pay-those-back-taxes-with-itunes-gift-
26   cards.html).
     29
27            See e.g., Karen Hobbs, Socially Distancing from COVID-19 Robocall Scams, FEDERAL
     TRADE COMMISSION (Mar. 27, 2020) (https://www.consumer.ftc.gov/blog/2020/03/socially-
28   distancing-covid-19-robocall-scams); Police Warn of Scams During COVID-19 Pandemic, JAMES
     CITY COUNTY, VIRGINIA (Mar. 26, 2020) (https://jamescitycountyva.gov/CivicAlerts.aspx?
     AID=3774&ARC=5633).
                                                      13                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 15 of 47




 1          58.     If scammers successfully convince victims to purchase iTunes gift cards a first time,

 2   they will often demand that victims purchase more iTunes gift cards from retail stores.

 3          59.     Once scammers obtain gift card numbers, they can monetize the stored value into

 4   U.S. dollars or other currency in one of two ways. First, scammers may control an app on which

 5   they make in-app purchases. In this situation, scammers keep 100% of the gift card’s value, less

 6   Apple’s 30% commission. Alternatively, scammers can resell the gift card number. In either

 7   instance, Apple can track the gift card number’s history and subsequent use. Due to the discounts

 8   associated with resale markets and the counterparty risks, this is the less profitable way of

 9   monetizing a scammed gift card. In any event, Apple keeps 30% of the stored value even if the

10   scammer resells the gift card.

11          Step Two: Loading the iTunes Gift Card Numbers onto Apple IDs

12          60.     If scammers choose to monetize the stored value by making in-app purchases on

13   apps they control, they will upload the iTunes gift card number onto Apple IDs they control.

14   Alternatively, scammers can resell iTunes gift card numbers to third parties who will eventually

15   upload the iTunes gift card numbers onto their Apple IDs. In either case, Apple knows the Apple

16   IDs onto which the gift card numbers have been uploaded.

17          Step Three: Spending the Stored Value on Apps or iTunes Products

18          61.     The third step in transforming the iTunes gift cards’ stored value into currency

19   involves spending stored value on Apps or iTunes products.

20          62.     The Apple ID where the gift card was uploaded will spend stored value by

21   purchasing apps, making in-app purchases, or buying iTunes products.

22          63.     By this point, Apple has three important data points: (1) the retail store where the

23   gift cards were purchased; (2) the Apple IDs where the gift cards’ stored value was uploaded; and

24   (3) the Apps or iTunes products where the stored value was spent.

25          Step Four: Apple’s Payment to App Developers and Its 30% Commission

26          64.     Approximately 45 days after the end of the fiscal month, Apple pays Apple

27   Developers 70% of the total purchases for the period (including those from Apple IDs associated

28   with scammed iTunes gift cards), and retains the remaining 30% as its commission.


                                                      14                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 16 of 47




 1          65.     If scammers control the apps where the purchases were made, they receive 70%. If

 2   a third party controls the App, Apple reserves the right to retain proceeds from fraudulent

 3   purchases.

 4   Apple Perpetuates and Profits from the iTunes Gift Card Scam

 5          66.     As noted above, Apple keeps 30% of scammed proceeds.

 6          67.     Apple is fully aware of the iTunes gift card scam but does little to stop it. Instead,

 7   Apple engages in conduct that effectively perpetuates it.

 8          68.     In particular, Apple tells victims that once redemption codes are provided to

 9   scammers, “the funds on the card will likely be spent before you are able to contact Apple or law

10   enforcement.”30 This statement is highly misleading and suggests to victims that there is nothing

11   Apple can do. First, Apple does not inform consumers that it is keeping 30% of the scammed

12   iTunes gift card proceeds. Second, Apple does not inform victims that it keeps the stored value

13   for 45 days before converting it into currency and paying third-party vendors – who often are the

14   scammers themselves.

15          69.     If victims of the scam contact Apple, it responds uniformly and, on information and

16   belief, using a standardized protocol or script. Apple requests and records victims’ Apple ID

17   accounts and redemptions codes on the back of the iTunes gift cards and determines whether the

18   iTunes gift cards have been redeemed. If the iTunes gift cards have not been redeemed, Apple

19   may cancel the iTunes gift cards and refund money to victims. If the iTunes gift cards have been

20   redeemed – which is most often the case – Apple informs victims there is nothing it can do.

21          70.     Although Apple remains largely silent about this epidemic – addressing it almost

22   exclusively through the page on its website referenced above – it has described a common

23   corporate protocol for dealing with victims who call Apple after realizing scammers swindled them

24   by exploiting Apple’s gift card system.

25          71.     When NBC News contacted Apple in 2016, the network reported:

26          A spokesman said that if someone contacts Apple Support after sending off the gift
            card code – and the money has not been drained from the card – they can freeze the
27
     30
28            See About Gift Card Scams, APPLE (https://support.apple.com/itunes-gift-card-
     scams#:~:text=If%20you%20believe%20you're,%22gift%20cards%22%20when%20prompted)
     (last visited July 16, 2020).
                                                      15                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 17 of 47




 1            account and have the money refunded to them. If the money is already gone, Apple
              advises people to file a complaint with the FTC.31
 2
     Apple’s spokesman thus confirmed that Apple does not restore funds to scam victims who contact
 3
     Apple after their cards have been redeemed. Apple’s spokesman also confirmed that Apple
 4
     deceptively suggests to scam victims that their money is “gone,” even when it will retain a 30%
 5
     commission, and, in many cases, has not yet paid the remaining 70% into the scammer’s bank
 6
     account.
 7
              72.      Apple’s suggestions of futility and statements that there is nothing it can do are
 8
     false.
 9
              73.      When Apple receives redemption codes from victims or law enforcement, it can
10
     identify:
11
              •     the Apple ID that uploads the gift card number and its stored value;
12
              •     apps or digital media purchased, or in-app purchases made, with funds from gift cards;
13
              •     the Apple Developer financial accounts associated with App Store purchases; and
14
              •     whether Apple has paid Apple Developers for those purchases.
15
              74.      Because Apple can identify Apple ID accounts involved in scams, it can suspend
16
     the Apple ID accounts that redeemed fraudulently obtained iTunes gift cards.
17
              75.      Moreover, because Apple does not transfer payment to Apple Developers for
18
     purchases of apps or in-app purchases until approximately 45 days after its fiscal month, Apple
19
     can stop payment to the Apple Developer’s bank account, and can suspend or remove from the
20
     App Store any apps involved in a scam. Indeed, it reserves the right to cancel payment to, or obtain
21
     reimbursement from, App Developers if there is a complaint.
22
              76.      On information and belief, Apple – a highly sophisticated participant in the
23
     technology industry which monitors and tracks key information at each point in the process of the
24
     scam, from the time the iTunes gift card is sold through redemption and use – possesses other
25
     means and technology to determine which iTunes gift cards have been redeemed by scammers, the
26

27
     31
28          Herb Weisbaum, Fraud Alert: Scammers Get Victims to Pay with iTunes Gift Cards, NBC
     NEWS (May 27, 2016) (https://www.nbcnews.com/tech/apple/fraud-alert-scammers-get-victims-
     pay-itunes-gift-cards-n581591).
                                                         16                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 18 of 47




 1   identity of the Apple ID and Apple Developer accounts involved in gift card scams, and the identity

 2   of victims of gift card scams.

 3          77.     Despite such means and technology, Apple uniformly and consistently informs

 4   victims that there is nothing that Apple can do if the iTunes gift card has been redeemed by

 5   scammers. Apple knows that representation is false.

 6          78.     Further, Apple fails to inform consumers – online or by telephone – that, regardless

 7   of whether the iTunes gift card was redeemed, if the victim contacts Apple after becoming the

 8   victim of a scam and provides the redemption code to Apple, Apple can determine the identities

 9   of the Apple ID and Apple Developer accounts involved in the scam, stop payment to the Apple

10   Developer account, and refund the value of the iTunes gift card to the victim.

11          79.     Apple has a duty to disclose and not conceal from Plaintiffs and Class members the

12   foregoing material facts. Apple’s duty to disclose arises out of: (1) its misrepresentation to

13   consumers that if the iTunes gift card has been redeemed there is nothing Apple can do as the

14   funds have been spent; and (2) its exclusive knowledge and active concealment of material facts

15   which allows Apple to identify all accounts involved in iTunes gift card scams, stop payment to

16   scammers, and return the value of iTunes gift cards to scam victims.

17          80.     Apple’s omissions and false and misleading statements, as set forth above, are

18   intentional and done for the purpose of retaining its 30% commission on all purchases made with

19   fraudulently obtained iTunes gift cards.

20          81.     Apple intentionally aids and abets scammers, and ensures that the iTunes gift card

21   scams will continue, to the direct benefit of Apple.

22          82.     In addition to misleading consumers and refusing to refund their money – even

23   when consumers contact Apple and directly provide Apple with all the information needed to do

24   so – Apple makes payment to Apple Developers it knows are scammers, and thus encourages

25   additional scams by those same Apple Developers and future Apple Developers.

26          83.     Further, in 2012, Apple began making iTunes gift cards sold by retailers available

27   for purchase in amounts up to $500.         Making iTunes gift cards available in such large

28   denominations dramatically increased the amount scammers could obtain from unwitting


                                                      17                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 19 of 47




 1   consumers. On information and belief, Apple knows that a disproportionate number of $500

 2   iTunes gift cards were being redeemed by scammers, and yet it either continues to sell them or has

 3   quietly discontinued their use.

 4          84.     Apple also fails to warn consumers about iTunes gift card scams at the point of

 5   retail purchase. Apple knows that iTunes gift card scams are designed to instill “panic and

 6   urgency” in victims, thus preventing them from doing the research and investigation that would

 7   lead them to Apple’s “About Gift Card Scams” website page. Despite this knowledge, Apple

 8   generally provides no warning to consumers on the outer retail packaging of its gift cards.

 9          85.     Apple could, and should, state prominently on its outer packaging that consumers

10   should beware of telephone and internet scams involving gift cards and should not purchase the

11   card in their hands if they have been asked to do so by persons unknown to them who claim that

12   payment by iTunes gift card is urgently needed.

13          86.     Instead, Apple aids and abets scammers, and perpetuates the scams, by issuing only

14   a weak warning after its iTunes gift card has been purchased. Apple says nothing on its outer

15   packaging or even the iTunes gift cards themselves regarding scams or urgent demands for

16   payment by unknown persons. Instead, Apple instructs, on the back of the card only, “Do not

17   share your code with anyone you do not know.” This anemic instruction not only fails to alert

18   consumers of the widespread phenomenon known to Apple, but is visible to consumers only after

19   they have already purchased an iTunes gift card and committed those funds to Apple in a

20   transaction which, by its terms, permits no refunds.

21          87.     As a direct and proximate result of Apple’s conduct, misrepresentations, and

22   omissions described herein, Plaintiffs and Class members suffered damages including the amount

23   of money that each Plaintiff and class member spent on iTunes gift cards that were not refunded

24   to them by Apple.

25

26

27

28


                                                       18                CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 20 of 47




 1                                FACTS PERTAINING TO PLAINTIFFS

 2   Plaintiff Barrett

 3          88.        In May 2017, Plaintiff Barrett was experiencing computer problems, and searched

 4   online for assistance. Eventually, Barrett was contacted by someone who told him that they could

 5   fix his computer problems.

 6          89.        After the individual obtained remote access to Barrett’s computer, the individual

 7   told Barrett that he needed to purchase a $100 iTunes gift card and provide the codes on the back

 8   of the gift card to tech support, who would refund him the money he paid for the gift card.

 9          90.        Plaintiff Barrett purchased a $100 iTunes gift card and provided the codes on the

10   back of the iTunes gift cards to the person who accessed his computer.

11          91.        The individual then told Barrett that he needed to purchase another iTunes gift card

12   and provide the codes on the back before he received his refund, this time for the full amount of

13   both cards. At that point Barrett realized he had been scammed.

14          92.        Barrett did not contact Apple after being victimized by scammers, because he was

15   informed that once the scammers redeemed the iTunes gift card there is nothing that Apple would

16   do for Barrett.

17   Plaintiff Polston

18          93.        In 2019, Plaintiff Polston received text messages from a person who was posing as

19   a family member. The individual told Polston that if he purchased gift cards and provided the

20   codes to him, Polston would win money.

21          94.        Polston purchased gift cards, including $350 in iTunes gift cards, and provided the

22   codes on the back to the individual who was posing as a family member.

23          95.        Soon thereafter, Plaintiff Polston realized he was the victim of a scam.

24          96.        Plaintiff Polston contacted his local police department to report that he was the

25   victim of a scam involving gift cards. Polston did not contact Apple after being victimized by

26   scammers, because he was informed that once the scammers redeemed the iTunes gift card there

27   is nothing that Apple would do for Polston.

28


                                                         19                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 21 of 47




 1   Plaintiff Martin

 2             97.    In January 2020, Plaintiff Martin received a telephone call from a person who

 3   threatened to disable Martin’s computer unless she purchased $125 in iTunes gift cards and

 4   provided the code on the back of the cards.

 5             98.    Martin purchased three iTunes gift cards and provided the codes on the back to the

 6   caller.

 7             99.    Later the same day, Martin realized she was the victim of a scam and contacted

 8   Apple. She told an Apple representative what happened and provided the codes on the back of the

 9   three cards. Martin asked Apple to refund the money she spent on the iTunes gift cards.

10             100.   The Apple representative informed Martin that the iTunes gift cards had already

11   been redeemed and refused to refund Martin anything. The Apple representative told Martin that

12   Apple does not receive the money she spent to purchase the iTunes gift cards.

13   Plaintiff Watson

14             101.   In November 2019, Plaintiff Watson was contacted by an unknown individual over

15   social media. After a couple of months of communicating, the individual began asking Watson

16   for financial assistance. The individual asked Watson to purchase gift cards, including iTunes gift

17   cards, and provide the codes on the back.

18             102.   Watson purchased approximately $250 of iTunes gift cards and provided the codes

19   on the back to the individual.

20             103.   Watson realized he was the victim of a scam when he noticed social media profiles

21   using the same profile pictures as the individual, but with different names. Watson did not contact

22   Apple after being victimized by scammers, because he was informed that once the scammers

23   redeemed the iTunes gift card there is nothing that Apple would do for Watson.

24   Plaintiff Marinbach

25             104.   In 2018, Plaintiff Marinbach began communicating with an individual on social

26   media. After a couple of months, the individual began asking Marinbach for financial assistance.

27   The individual asked Marinbach to purchase iTunes gift cards and provide the codes on the back.

28


                                                       20                CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 22 of 47




 1           105.   Marinbach purchased approximately $600 in iTunes gift cards and provided the

 2   codes on the back to the individual.

 3           106.   Marinbach realized that he was the victim of a scam after the individual did not

 4   show up to an in-person meeting.

 5           107.   Marinbach contacted Apple approximately a week after he purchased the iTunes

 6   gift cards, and provided the codes on the back to an Apple representative. The representative told

 7   Marinbach that the iTunes gift cards had been redeemed and refused to provide Marinbach a refund

 8   for the iTunes gift cards. The representative told Marinbach that it is Apple’s policy not to refund

 9   iTunes gift cards, and refund requests must be directed to the merchant that sold him his iTunes

10   gift cards.

11   Plaintiffs Michael and Maria Rodriguez

12           108.   In December 2017, Plaintiff Michael Rodriguez believed that the computer that he

13   shared with his mother, Plaintiff Maria Rodriguez, was infected with a computer virus. The

14   computer was locked and the monitor displayed the telephone number for a computer company

15   they needed to call to resolve their computer problems. The company’s computer technician

16   convinced Maria and Michael Rodriguez to provide him with remote access to their computer.

17           109.   After the technician gained remote access to the computer, he told Michael and

18   Maria Rodriguez that he would not fix their computer until they purchased iTunes gift cards and

19   provided him with the codes on the back.

20           110.   Michael and Maria Rodriguez purchased approximately $1,000 in iTunes gift cards

21   and provided the codes on the back to the individual.

22           111.   Michael and Maria Rodriguez realized they were victims of a scam when the

23   company stopped answering their phone calls.

24           112.   Michael and Maria Rodriguez contacted the district attorney and local police to

25   report that they were victims of a scam. Michael and Maria Rodriguez did not contact Apple after

26   being victimized by scammers, because they were informed that once the scammers redeemed the

27   iTunes gift card there is nothing that Apple would do for them.

28


                                                      21                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 23 of 47




 1                           TOLLING OF STATUTES OF LIMITATIONS

 2          113.    Any applicable statute(s) of limitations were tolled by Apple’s knowing, active

 3   concealment, and denial of the facts alleged herein. Apple’s conduct is inherently self-concealing

 4   because Apple does not disclose the details of its iTunes gift card tracking capabilities, Apple ID

 5   tracking capabilities and App and iTunes Store merchant policies. As a result, Plaintiffs and

 6   members of the Class could not have reasonably discovered the true nature of Apple’s conduct

 7   until shortly before this class action litigation was commenced.

 8          114.    In addition, even after Plaintiffs and Class members contacted Apple concerning

 9   gift card scams, Apple routinely told them that, if their gift cards were redeemed, there was nothing

10   Apple can do, or that Apple does not retain any money from the gift card. Apple’s representations

11   of futility and statements that it does not profit from the scam are false.

12          115.    Apple was and remains under a continuing duty to disclose to Plaintiffs and Class

13   members the true nature of its involvement in gift card scams, including that it can identify all

14   accounts involved in the scam, stop payment to scammers, and return the value of iTunes gift cards

15   to victims. As a result of Apple’s active concealment, any and all statutes of limitations otherwise

16   applicable to the allegations herein were tolled.

17                                        CLASS ALLEGATIONS

18          116.    Plaintiffs bring this action, individually, and on behalf of a nationwide class,

19   pursuant to Federal Rule of Civil Procedure 23(a), 23(b)(2), and/or 23(b)(3), defined as follows:

20          Nationwide Class

21          All persons in the United States who, during the Class Period, purchased one or
            more iTunes gift cards, provided the redemption codes to people unknown to them
22          who sought the codes under false pretenses, and were not refunded the value of the
            iTunes gift cards by Apple.
23
            117.    The Class Period is initially defined as the period between January 1, 2015 and the
24
     present.32
25
            118.    Pursuant to Federal Rule of Civil Procedure 23(c)(5), Plaintiffs also seek to
26
     represent subclasses, defined as follows:
27

28
     32
            Plaintiffs reserve the right to expand or amend the Class Period based on discovery
     produced in this matter.
                                                         22                CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 24 of 47




 1          Contact Subclass

 2          All persons in the United States who, during the Class Period, purchased one or
            more iTunes gift cards, provided the redemption codes to people unknown to them
 3          who sought the codes under false pretenses, contacted Apple regarding the scam,
            and were not refunded the value of the iTunes gift cards by Apple.
 4
            Elder Subclass
 5
            All persons in the United States 65 years of age or older who, during the Class
 6          Period, purchased one or more iTunes gift cards, provided the redemption codes to
            people unknown to them who sought the codes under false pretenses, and were not
 7          refunded the value of the iTunes gift cards by Apple.

 8          119.    The Nationwide Class, Contact Subclass, and Elder Subclass shall be collectively

 9   referred to herein as the “Class.” Excluded from the Class are: (a) Defendants; (b) Defendants’

10   affiliates, agents, employees, officers and directors; (c) Plaintiffs’ counsel and Defendant’s

11   counsel; and (d) the judge assigned to this matter, the judge’s staff, and any member of the judge’s

12   immediate family. Plaintiffs reserve the right to modify, change, or expand the various class

13   definitions set forth above based on discovery and further investigation.

14          120.    Numerosity: Upon information and belief, the Class is so numerous that joinder of

15   all members is impracticable. While the exact number and identity of individual members of the

16   Class is unknown at this time, such information being in the sole possession of Apple and/or third

17   parties and obtainable by Plaintiffs only through the discovery process, Plaintiffs believe, and on

18   that basis allege, that the Class consists of hundreds of thousands of people. The number of Class

19   members can be determined based on Apple’s and other third party’s records.

20          121.    Commonality: Common questions of law and fact exist as to all members of each

21   Class. These questions predominate over questions affecting individual Class members. These

22   common legal and factual questions include, but are not limited to:

23          a.      whether Apple misrepresents that there is nothing that Apple can do after iTunes

24                  gift cards are redeemed;

25          b.      whether Apple conceals material facts regarding its ability to stop payments to

26                  scammers and return money to scam victims;

27          c.      whether Apple profited from gift card scams involving iTunes gift cards;

28


                                                      23                   CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 25 of 47




 1          d.      whether Apple’s conduct violates the state consumer protection statutes asserted

 2                  herein;

 3          e.      whether Apple has been wrongfully enriched as a result of its conduct;

 4          f.      whether money Apple obtained from gift card scams rightfully belongs to Plaintiffs

 5                  and Class members;

 6          g.      whether Apple should be required to return money it received as a result of gift card

 7                  scams to Plaintiffs and Class members;

 8          h.      whether Apple breached the implied covenant of good faith and fair dealing;

 9          i.      whether Apple aids and abets scammers in perpetrating gift card scams;

10          j.      whether Apple’s conduct constitutes financial elder abuse; and

11          k.      whether Plaintiffs and Class members accepted the iTunes gift card terms and

12                  conditions by purchasing, but not redeeming, an iTunes gift card.

13          122.    Typicality: Plaintiffs have the same interest in this matter as all Class members,

14   and Plaintiffs’ claims arise out of the same set of facts and conduct as the claims of all Class

15   members. Plaintiffs’ and Class members’ claims all arise out Apple’s uniform misrepresentations,

16   omissions, and unlawful, unfair, and deceptive acts and practices related to iTunes gift cards.

17          123.    Adequacy: Plaintiffs have no interest that conflicts with the interests of the Class,

18   and are committed to pursuing this action vigorously. Plaintiffs have retained counsel competent

19   and experienced in complex consumer class action litigation. Accordingly, Plaintiffs and their

20   counsel will fairly and adequately protect the interests of the Class.

21          124.    Superiority: A class action is superior to all other available means of fair and

22   efficient adjudication of the claims of Plaintiffs and members of the Class. The injury suffered by

23   each individual Class member is relatively small compared to the burden and expense of individual

24   prosecution of the complex and extensive litigation necessitated by Apple’s conduct. It would be

25   virtually impossible for individual Class members to effectively redress the wrongs done to them.

26   Even if Class members could afford individualized litigation, the court system could not.

27   Individualized litigation would increase delay and expense to all parties, and to the court system,

28   because of the complex legal and factual issues of this case. Individualized rulings and judgments


                                                       24                     CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 26 of 47




 1   could result in inconsistent relief for similarly-situated individuals. By contrast, the class action

 2   device presents far fewer management difficulties, and provides the benefits of single adjudication,

 3   economy of scale, and comprehensive supervision by a single court.

 4           125.    Defendants have acted or refused to act on grounds generally applicable to the

 5   Class, thereby making appropriate final injunctive relief and corresponding declaratory relief with

 6   respect to the Class as a whole.

 7                     CALIFORNIA LAW APPLIES TO THE ENTIRE CLASS

 8           126.    California’s substantive laws apply to every member of the Class, regardless of

 9   where in the United States the Class members reside. Apple’s terms and conditions state:

10           Governing Law. Except [for residents of certain foreign countries], this
             Agreement and the relationship between you and Issuer shall be governed by the
11           laws of the State of California, excluding its conflict of laws provisions. You and
             Issuer agree to submit to the personal and exclusive jurisdiction of the courts
12           located within the county of Santa Clara, to resolve any dispute or claim arising
             from this Agreement.33
13
             127.    By choosing California law for the resolution of disputes in the agreement, Apple
14
     concedes that it is appropriate for this Court to apply California law to the instant dispute.
15
             128.    Further, California’s substantive laws may be constitutionally applied to the claims
16
     of Plaintiffs and the Class under the Due Process Clause, 14th Amend. §1, and the Full Faith and
17
     Credit Clause, Art. IV §1 of the U.S. Constitution. California has significant contact, or significant
18
     aggregation of contacts, to the claims asserted by Plaintiffs and all Class members, thereby creating
19
     state interests that ensure that the choice of California state law is not arbitrary or unfair.
20
             129.    Apple’s headquarters and principal place of business is located in California. Apple
21
     also owns property and conducts substantial business in California, and therefore California has
22
     an interest in regulating Apple’s conduct under its laws. Apple’s decision to reside in California
23
     and avail itself of California’s laws, and to engage in the challenged conduct from and emanating
24
     out of California, renders the application of California law to the claims herein constitutionally
25
     permissible.
26

27

28   33
              See Legal – iTunes Gift Cards and Codes, APPLE (Mar.                               20,   2018)
     (https://www.apple.com/legal/internet-services/itunes/giftcards/us/terms.html).
                                                         25                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 27 of 47




 1          130.    California is also the state from which Apple’s alleged misconduct emanated. On

 2   information and belief, the decision-making regarding the design and marketing of Apple products,

 3   including the iTunes gift cards, app store and iTunes occurred in and emanated from California,

 4   and Apple received commissions from purchases with fraudulently obtained iTunes gift cards in

 5   California. As such, the conduct complained of herein emanated from California. This conduct

 6   similarly injured and affected Plaintiffs and all other Class members.

 7          131.    The application of California laws to the Class is also appropriate under

 8   California’s choice of law rules because California has significant contacts to the claims of

 9   Plaintiffs and the proposed Class, and California has a greater interest in applying its laws here

10   than any other interested state.

11                                      FIRST CAUSE OF ACTION

12                     Violation of the California Consumers Legal Remedies Act
                                      Cal. Civil Code §1750, et seq.
13                        (On behalf of the Nationwide Class and Subclasses)
                                  (For Injunctive and Equitable Relief)
14
            132.    Plaintiffs hereby re-allege and incorporate all allegations raised in Paragraphs 1
15
     through 131, as though fully set forth herein.
16
            133.    At all relevant times there was in full force and effect the California Consumers
17
     Legal Remedies Act (“CLRA”), Cal. Civ. Code §1750, et seq.
18
            134.    Plaintiffs and Class members are “consumers” as that term is defined by California
19
     Civil Code section 1761(d).
20
            135.    Apple is a “person” as that term is defined by California Civil Code section 1761(c).
21
            136.    Apple engaged in deceptive or unfair acts in violation of the CLRA by the practices
22
     described above, by knowingly and intentionally concealing from Plaintiffs and Class members
23
     that Apple can identify the Apple ID and Apple Developer accounts belonging to scammers, stop
24
     payment to those accounts, and return the value of the iTunes gift card when provided with the
25
     redemption code on the back of an iTunes gift card, by knowingly and intentionally paying illegally
26
     obtained money to scammers, and by knowingly and intentionally retaining money that was the
27
     result of unlawful conduct.
28


                                                      26                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 28 of 47




 1          137.    In the course of their business, Defendants repeatedly and regularly engaged in

 2   unfair and/or deceptive acts or practices that were capable of deceiving (and did deceive) a

 3   substantial portion of the public, and imposed a serious harm on consumers, including Plaintiffs

 4   and Class members.

 5          138.    Apple’s acts and practices are unfair because they offend public policy, are

 6   immoral, unethical, oppressive unscrupulous, and substantially injurious to consumers, including

 7   Plaintiffs and members of the Class. The injuries suffered by Plaintiffs and Class members greatly

 8   outweigh any potential countervailing benefit to consumers or competition, and are not injuries

 9   that Plaintiffs and Class members should have reasonably avoided.

10          139.    The acts and practices complained of herein violate, at a minimum, the following

11   sections of the CLRA:

12          (a)(3) Misrepresenting the affiliation, connection, or association with, or
                    certification by, another;
13          (a)(5) Representing that goods or services have sponsorship, approval,
                    characteristics, ingredients, uses, benefits, or quantities that they do not
14                  have or that a person has a sponsorship, approval, status, affiliation, or
                    connection that the person does not have.
15          (a)(19) Inserting an unconscionable provision in the contract.

16          140.    Defendants knowingly and intentionally made false representations and omissions

17   of material fact because Apple knows that it has the capability of determining the Apple ID account

18   that redeemed the iTunes gift card, the accounts that created the products that were distributed on

19   iTunes or the App Store that were purchased with the funds from the iTunes gift card involved in

20   a scam, and that Apple can stop payment to the Apple Developer accounts and return the Plaintiffs’

21   and Class members’ money. Instead, Apple makes payment to Apple Developers who are known

22   to Apple to be profiting from scams, and thus encourages additional scams by those same Apple

23   Developers and future Apple Developers.         As such, Apple misrepresented its affiliation,

24   connection, or association with the scammers.

25          141.    Defendants knowingly and intentionally made false representations and omissions

26   of material fact because Apple fails to inform consumers and falsely represents that, if the victim

27   of a gift card scam provides the redemption code on the back of an iTunes gift card, Apple can

28   identify the Apple ID accounts involved in a gift card scam, stop payment to Apple Developer


                                                      27                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 29 of 47




 1   accounts for purchases made with funds from fraudulently obtained iTunes gift cards, and can

 2   return the money to Plaintiffs and Class members. Instead, by informing consumers that there is

 3   nothing that Apple can do if a scammer has redeemed the iTunes gift card, Apple misrepresents

 4   the characteristics and uses of iTunes gift cards.

 5          142.    Apple was under a duty to disclose to Plaintiffs and Class members that it can

 6   identify the iTunes gift card, Apple ID, and Apple Developer accounts involved in a gift card scam,

 7   and can stop payment to scammers and return the money that victims of gift card scams paid

 8   because:

 9          a.      Apple misrepresents that there is nothing that it can do if the iTunes gift card has

10                  been redeemed;

11          b.      Apple has exclusive knowledge of the methods of identifying scammers, stopping

12                  payment to scammers, and returning the value of the iTunes gift card to victims;

13                  and

14          c.      Apple actively conceals the material facts that it can identify the scammers, stop

15                  payment to scammers, and return the value of the iTunes gift card to the victim.

16          143.    Apple knowingly and intentionally concealed those material facts and breached its

17   duty not to do so.

18          144.    Apple fails to disclose on the packaging of the gift cards that consumers should

19   beware of telephone and internet scams involving gift cards and should not purchase the card if

20   they have been asked to do so by persons unknown to them who claim that payment by iTunes gift

21   card is urgently needed.

22          145.    The facts concealed or not disclosed by Apple to Plaintiffs and Class members are

23   material in that a reasonable consumer would have acted differently by, inter alia, contacting

24   Apple and providing the redemption code on the back of the iTunes gift card involved in the gift

25   card scam, demanding that Apple return the value of the Gift Card and/or the 30% commission

26   that Apple retains to the victim of the gift card scam, and pursuing legal action against Apple

27   regarding its involvement and profiting from gift card scams.

28


                                                          28             CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 30 of 47




 1          146.    Apple inserted an unconscionable provision in the Gift Card terms and conditions

 2   by attempting to disclaim liability for lost or stolen Gift Cards. The disclaimer of liability is

 3   unconscionable because Apple aids, abets, and profits from the gift card scams, has the ability to

 4   identify and/or knows the identity of gift card scammers, and knowingly transfers money obtain

 5   through gift card scams to the scammers’ Apple Developer accounts. Apple’s attempt to disclaim

 6   liability for its knowing participation in and profiting from gift card scams is unconscionable.

 7          147.    Under California Civil Code section 1780(a), Plaintiffs and Class members seek

 8   injunctive and equitable relief for Apple’s violations of the CLRA. After mailing appropriate

 9   notice and demand under California Civil Code section 1782(a) & (d), Plaintiffs subsequently will

10   amend this Complaint to also include a request for damages.

11          148.    Plaintiffs and the Class therefore also request this Court enter such orders or

12   judgments necessary to restore to any person any money acquired as a result of Apple’s deceptive

13   and/or unfair business practices, and for such other relief, including attorneys’ fees and costs, as

14   provided in California Civil Code section 1780 and the Prayer for Relief.

15                                   SECOND CAUSE OF ACTION

16                        Violation of the California Unfair Competition Law
                                     Cal. Bus. & Prof. Code §17200
17                        (On Behalf of the Nationwide Class and Subclasses)

18          149.    Plaintiffs hereby re-allege and incorporate all allegations raised in Paragraphs 1

19   through 148, as though fully set forth herein.

20          150.    At all relevant times there was in full force and effect the California Unfair

21   Competition Law (“UCL”), Cal. Bus. & Prof. Code §17200, et seq., which prohibits, inter alia,

22   “any unlawful, unfair, or fraudulent business act or practice” and “unfair, deceptive, untrue, or

23   misleading advertising.” Cal. Bus. & Prof. Code §17200.

24          151.    Apple also engaged in business acts and practices deemed “unfair” under the UCL,

25   because the conduct, statements, and omissions described above, and by knowingly and

26   intentionally concealing from Plaintiffs and Class members that it can identify and stop payment

27   to scammers and return the value of the iTunes gift card when provided with the redemption code

28   on the back of an iTunes gift card, by knowingly and intentionally paying illegally obtained money


                                                      29                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 31 of 47




 1   to third parties, and by knowingly and intentionally retaining money that was the result of scams

 2   perpetrated on Plaintiffs and Class members. Unfair acts under the UCL have been interpreted

 3   using three different tests: (1) whether the public policy which is a predicate to a consumer unfair

 4   competition action under the unfair prong of the UCL is tethered to specific constitutional,

 5   statutory, or regulatory provisions; (2) whether the gravity of the harm to the consumer caused by

 6   the challenged business practice outweighs the utility of the defendant’s conduct; and (3) whether

 7   the consumer injury is substantial, not outweighed by any countervailing benefits to consumers or

 8   competition, and is an injury that consumers themselves could not reasonably have avoided.

 9   Defendant’s conduct is unfair under each of these tests. Apple’s conduct alleged is unfair under

10   all of these tests.

11           152.     Apple was under a duty to disclose to Plaintiffs and Class members that it can

12   identify the iTunes gift card, Apple ID, and Apple Developer accounts involved in a gift card scam,

13   and stop payment to scammers and return the money that victims of gift card scams paid because:

14           a.       Apple mispresents that there is nothing that it can do if the iTunes gift card has been

15                    redeemed;

16           b.       Apple has exclusive knowledge of the methods of identifying scammers, stopping

17                    payment to scammers, and returning the value of the iTunes gift card to victims;

18                    and

19           c.       Apple actively conceals the material facts that it can identify the scammers, stop

20                    payment to scammers, and return the value of the iTunes gift card to the victim.

21           153.     The facts concealed or not disclosed by Apple to Plaintiffs and Class members are

22   material in that a reasonable consumer would have acted differently by, inter alia, contacting

23   Apple and providing the redemption code on the back of the iTunes gift card involved in the gift

24   card scam, demanding that Apple return the value of the Gift Card and/or the 30% commission

25   that Apple retains to the victim of the gift card scam, and pursuing legal action against Apple

26   regarding its involvement and profiting from gift card scams.

27           154.     Apple engaged in business acts and practices deemed “unlawful” under the UCL,

28   because, because they violate state and federal statutes and regulations, including but not limited


                                                         30                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 32 of 47




 1   to, California Civil Code sections 1668, 1709, 1710, 1750, California Business & Professions Code

 2   section 17500, California Welfare & Institutions Code section 15600, and constitute aiding and

 3   abetting conversion.

 4            155.   As a direct and proximate result of Apple’s unlawful, unfair, and deceptive

 5   practices, Plaintiffs and Class members suffered damages. Apple’s participation in the gift card

 6   scams and concealment of its role and ability to track and stop payments to scammers, aids and

 7   abets scammers, and perpetuates the scams.

 8            156.   Plaintiffs seek to enjoin further unlawful, unfair, and/or fraudulent acts or practices

 9   by Apple, to obtain restitution and disgorgement of all monies generated as a result of such

10   practices, and for all other relief allowed under California Business & Professions Code section

11   17200.

12                                     THIRD CAUSE OF ACTION

13                           Violation of the California False Advertising Law
                                      Cal. Bus. & Prof. Code §17500
14                          (On behalf of the Nationwide Class and Subclasses)

15            157.   Plaintiffs hereby re-allege and incorporate all allegations raised in Paragraphs 1

16   through 156, as though fully set forth herein.

17            158.   At all relevant times there was in full force and effect the California False

18   Advertising Law (“FAL”), Cal Bus. & Prof. Code §17500, et seq., which prohibits, inter alia,

19   making or disseminating “any other manner or means whatever, including over the Internet, any

20   statement . . . which is untrue or misleading, and which is known, or which by the exercise of

21   reasonable case should be known, to be untrue or misleading.” See Cal. Bus. & Prof. Code §17500.

22            159.   Apple caused to be made or disseminated throughout California and the United

23   States, through advertising, marketing, and other publications, statements that were untrue or

24   misleading, and which were known, or which by the exercise of reasonable care should have been

25   known to Apple, to be untrue and misleading to consumers, including Plaintiffs and members of

26   the Class.

27            160.   Apple violated section 17500 because the misrepresentations and omissions as set

28   forth in this Complaint were material and likely to deceive a reasonable consumer.


                                                        31                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 33 of 47




 1           161.   Plaintiffs and the other Class members have suffered an injury in fact, including the

 2   loss of money or property, as a result of Defendants’ unfair, unlawful, and/or deceptive practices.

 3   Plaintiffs and Class members relied on the misrepresentations and/or omissions of Apple.

 4   Defendants’ representations were untrue because Apple actually possesses the ability to identify

 5   the Apple ID and Apple Developer accounts involved in iTunes gift card scams, stop payment to

 6   the scammers, and return the money to the victims of the scam, including Plaintiffs and Class

 7   members. Had Plaintiffs and Class members known this, they would have contacted Apple before

 8   Apple paid the scammers. Accordingly, Plaintiffs and the Class members suffered injuries as a

 9   direct and proximate result of Apple’s conduct.

10           162.   All of the wrongful conduct alleged herein occurred, and continues to occur, in the

11   conduct of Defendants’ businesses.       Defendants’ wrongful conduct is part of a pattern or

12   generalized course of conduct that is still being perpetuated and repeated, both in the state of

13   California and nationwide.

14           163.   Plaintiffs, individually and on behalf of all the other Class members, request that

15   this Court enter such orders or judgements as may be necessary to enjoin Apple from continuing

16   its unfair, unlawful, and/or deceptive practices and to restore to Plaintiffs and Class members any

17   money Apple acquired, including restitution and/or disgorgement, and for such other relief set

18   forth below.

19                                   FOURTH CAUSE OF ACTION

20                                        Breach of Contract
                                  (On Behalf of Plaintiffs and the Class)
21
             164.   Plaintiffs hereby re-alleges and incorporates all allegations raised in Paragraphs 1
22
     through 163, as though fully set forth herein.
23

24           165.   Plaintiffs entered into a contract with Apple by purchasing iTunes gift cards that

25   can be used to make purchases from iTunes, in the App Store, or inside of apps purchased or

26   downloaded from the App Store (as noted, the latter are often called “in-app purchases”). iTunes
27   gift cards are sold by Apple both directly to consumers, and indirectly to consumers through
28
     retailers.

                                                       32                CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 34 of 47




 1           166.    Specifically, the iTunes gift cards refer to and incorporate Apple’s terms and

 2   conditions. Specifically, the outer packaging, which is visible to consumers prior to purchase on

 3   iTunes gift card packaging, often provides:

 4           Terms and Conditions
             Valid only on purchases made in the U.S. from Apple Media Services. Use requires
 5           an Apple ID and prior acceptance of license & usage terms. Not redeemable for
             cash, for resale, for shipments outside the U.S. & no refunds or exchanges (except
 6           as required by law). Data collection and use subject to Apple’s Privacy Policy; see
             apple.com/privacy. Neither Apple nor Issuer is responsible for any loss or damage
 7           resulting from lost or stolen cards or for use without permission. Void where
             prohibited. Terms apply; see apple.com/us/go/legal/gc. App Store and iTunes gift
 8           cards are issued and managed by Apple Value Services (“Issuer”). © 2017 Apple
             Inc. All rights reserved.
 9
             167.    The web address on the back of the iTunes gift card packaging directs users to the
10
     full terms and conditions for iTunes gift cards (the “Online Terms and Conditions”). The Online
11
     Terms and Conditions, which apply to iTunes gift cards and their related codes (together, “Store
12
     Credit”) provide, inter alia, that:
13
             You agree to not use Store Credit in any manner that is misleading, deceptive,
14           unfair, or otherwise harmful to Issuer, Apple or its customers. We reserve the right,
             without notice to you, to void or deactivate [iTunes gift cards] (including a portion
15           of your Account balance) without a refund, suspend or terminate customer
             accounts, suspend or terminate the ability to use the Services, cancel or limit orders
16           and bill alternative forms of payment if we suspect Store Credit was obtained, used,
             or applied to an Apple ID fraudulently, unlawfully, or otherwise in violation of
17           these terms and conditions.

18                                             *       *       *

19           Risk of Loss: Neither Issuer nor Apple is responsible for lost or stolen Store Credit
             or Content Codes. . . . Apple reserves the right to close accounts and request
20           alternative forms of payment if Store Credit or a Content Code is fraudulently
             obtained or used on the Service.34
21
             Governing Law Except [for residents of certain foreign countries], this Agreement
22           and the relationship between you and Issuer shall be governed by the laws of the
             State of California, excluding its conflict of laws provisions. You and Issuer agree
23           to submit to the personal and exclusive jurisdiction of the courts located within the
             county of Santa Clara, to resolve any dispute or claim arising from this Agreement.
24
             168.    When a consumer purchases an iTunes gift card at retail, he or she becomes bound
25
     by the terms on the packaging, which incorporate the full Online Terms and Conditions. However,
26
     no victim of an iTunes gift card scam is bound by Apple’s attempt to limit its own liability for
27

28   34
             See Legal – iTunes Gift Cards and Codes, APPLE (Mar. 20, 2018) (https://www.apple.com/
     legal/internet-services/itunes/giftcards/us/terms.html).
                                                       33                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 35 of 47




 1   iTunes gift cards which are lost, stolen, or used without permission. Even if that limitation of

 2   liability applied by its terms – which it arguably does not – Apple cannot disclaim liability for loss

 3   or damage resulting from scams which it intentionally aids, abets, and perpetuates, as set forth

 4   below. Any attempt by Apple to disclaim liability for loss or damage resulting from iTunes gift

 5   card scams would be unconscionable and unenforceable in light of its role in those scams and the

 6   profit that it makes and retains from such scams.

 7           169.    By keeping 30% of the scammed proceeds, Apple breaches the terms and

 8   conditions with Plaintiffs and the Class.

 9           170.    As described above, Apple is fully aware of the iTunes gift card scam, but does

10   little to stop it and, instead, engages in conduct that has the effect of perpetuating it.

11           171.    In particular, Apple uses its website to tell victims that once the redemption codes

12   are provided to scammers, “the funds on the card will likely be spent before you are able to contact

13   Apple or law enforcement.”35 This statement is false. First, it does not inform consumers that

14   Apple is keeping 30% of the scammed iTunes gift card proceeds. Second, it does not inform the

15   reader that Apple keeps the stored value for 45 days before converting it into U.S. dollars and

16   paying it to third parties.

17           172.    Indeed, in breach of its terms and conditions, Apple does not refund the app

18   purchases from the gift card scams and improperly retains the 30% of the app proceeds.

19           173.    Indeed, because Apple does not transfer payment to Apple Developers for

20   purchases of apps or in-app purchases until approximately 45 days after the end of the monthly

21   period when the purchases were made, Apple can stop payment to the Apple Developer’s bank

22   account, and can suspend or remove from the App Store any apps involved in a scam. Indeed, it

23   reserves the right to cancel payment to, or obtain reimbursement from, App Developers if there is

24   a complaint.

25           174.    As a result of Apple’s breach of its terms and conditions, Plaintiffs’ and the Class

26   have suffered damages.

27

28   35
             See About Gift Card Scams, APPLE (https://support.apple.com/itunes-gift-card-scams) (last
     visited July 16, 2020).
                                                         34                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 36 of 47




 1                                      FIFTH CAUSE OF ACTION

 2                       Money Had and Received/Unjust Enrichment/Restitution
                                           (In the Alternative)
 3                         (On behalf of the Nationwide Class and Subclasses)

 4           175.    Plaintiffs hereby re-allege and incorporate all allegations raised in Paragraphs 1

 5   through 174, as though fully set forth herein.

 6           176.    To the extent the agreements between Plaintiffs and the Class and Apple do not

 7   address the issue of Apple’s receipt of commissions from, and payments to, third party App and

 8   iTunes product merchants for, scammed gift cards, Apple is still liable to the Class.

 9           177.    Plaintiffs and members of the Class conferred a monetary benefit on Apple as a

10   result of being victims of gift card scams by purchasing iTunes gift cards.

11           178.    Apple received and is in possession of money that was intended to be used for the

12   benefit of, and rightfully belongs to, Plaintiffs and members of the Class.

13           179.    The money was not used for the benefit of Plaintiffs and the Class. Instead, Apple

14   has retained possession of money that was the result of assisting, aiding, abetting, and perpetuating

15   unlawful conduct.

16                                      SIXTH CAUSE OF ACTION

17                  Breach of the Implied Covenant of Good Faith and Fair Dealing
                                          (In the Alternative)
18                       (On Behalf of the Nationwide Class and Subclasses)
19           180.    Plaintiffs hereby re-allege and incorporate all allegations raised in Paragraphs 1

20   through 179, as though fully set forth herein.

21           181.    The terms and conditions on the back of the iTunes gift cards and on Apple’s

22   website constitute a contract between Plaintiffs and Class members and Apple, which includes the

23   term, implied by law in all contracts, to act with “good faith and fair dealing” in all duties relating

24   to the performance of the contract.

25           182.    By purchasing the iTunes gift cards, as well as contacting Apple regarding a gift

26   card scam and providing the redemption code to Apple, Plaintiffs and Class members performed

27   all or substantially all of the actions required by the parties’ contract.

28


                                                         35                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 37 of 47




 1          183.    Apple engaged in conduct separate and apart from the performance of obligations

 2   under the contract without good faith and for the purpose of depriving Plaintiffs and Class

 3   members of their rights and benefits under the agreement, to wit, knowingly permitting scammers

 4   to redeem iTunes gift cards purchased by Plaintiffs and Class members through gift card scams,

 5   permitting scammers to make purchases with the credit from iTunes gift cards purchased by

 6   Plaintiffs and Class members, making false representations and omissions that Apple cannot do

 7   anything to intervene in a scam if the iTunes gift card has been redeemed, knowingly transmitting

 8   the proceeds of the gift card scam to scammers, and failing to return Plaintiffs’ and Class members’

 9   money that was procured through fraud and unlawful conduct.

10          184.    Apple’s attempt to limit its liability for participating in and perpetuating the gift

11   card scams by including the unconscionable provision in the Gift Card terms and conditions that

12   Apple is not liable for lost or stolen gift cards. The limitation of liability is unconscionable due to

13   Apple’s knowing or reckless participation in and profiting from gift card scams, and active

14   concealment and failure to disclose its involvement and its ability to track and stop payment to

15   scammers.

16          185.    Apple’s conduct constitutes bad faith and unfair dealing with victims of iTunes gift

17   card scams, including Plaintiffs and Class members.

18          186.    As a direct and proximate result of Apple’s conduct, Plaintiffs and Class members

19   suffered damages.

20                                   SEVENTH CAUSE OF ACTION

21                               Aiding and Abetting Intentional Torts
                           (On Behalf of the Nationwide Class and Subclasses)
22
            187.    Plaintiffs hereby re-allege and incorporate all allegations raised in Paragraphs 1
23
     through 186, as though fully set forth herein.
24
            188.    The gift card scams that were perpetrated on Plaintiffs and Class members by the
25
     scammers constitute intentional torts, including conversion, fraud, and false pretenses.
26
            189.    Apple had knowledge of the tortious acts perpetrated on Plaintiffs and Class
27
     members by means of, including but not limited to, Plaintiffs and Class members contacting Apple
28
     to inform them that they were a victim of a gift card scam, providing Apple with the redemption

                                                        36                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 38 of 47




 1   codes on iTunes gift cards that were involved in scams, and Apple’s internal processes and

 2   technology that are able to identify iTunes gift cards, Apple IDs, and Apple Developers that are

 3   associated with gift card scams.

 4          190.    Apple provided substantial assistance to the wrongful and unlawful conduct

 5   perpetrated upon victims of scams involving iTunes gift cards, including Plaintiffs and Class

 6   members, by failing to suspend or cancel iTunes gift cards that were involved in scams, failing to

 7   suspend or terminate Apple IDs accounts involved in gift card scams, permitting Apple ID

 8   accounts involved in gift cards scams to make purchases on iTunes, in the App Store, or in apps,

 9   transferring payment to Apple Developer accounts that were involved in scams, failing to suspend

10   or terminate Apple Developer accounts that were involved in gift cards scams, and retaining for

11   its own benefit commissions from purchases on iTunes or in the App Store that were made with

12   iTunes gift cards from scams perpetrated on Plaintiffs and Class members.

13          191.    As a direct and proximate result of Apple’s conduct, Plaintiffs and Class members

14   suffered damages.

15                                      EIGHTH CAUSE OF ACTION

16                            Violation of the California Elder Abuse Law
                                Cal. Welfare & Inst. Code §15600, et seq.
17        (Plaintiffs Polston, Martin, and Maria Rodriguez on Behalf of the Elder Subclass)

18          192.    Plaintiffs Polston, Martin, and Maria Rodriguez hereby re-allege and incorporate

19   all allegations raised in Paragraphs 1 through 191, as though fully set forth herein.

20          193.    At all relevant times there was in full for force and effect the California Elder Abuse

21   and Dependent Adult Civil Protection Act (the “California Elder Abuse Law”), Cal. Welfare &

22   Inst. Code §15600, et seq., which, inter alia, prohibits financial abuse of elderly adults. See Cal.

23   Welfare & Inst. Code §15657.5.

24          194.    Pursuant to the California Elder Abuse Law, financial abuse of an elderly adults

25   occurs when a person:

26          1)      takes, secretes, appropriates, obtains, or retains real or personal property of an elder

27                  or dependent adult for a wrongful use or with intent to defraud, or both;

28


                                                       37                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 39 of 47




 1          2)      assists in taking, secreting, appropriating, obtaining, or retaining real or personal

 2                  property of an elder or dependent adult for a wrongful use or with intent to defraud,

 3                  or both; [or]

 4          3)      takes, secretes, appropriates, obtains, or retains, or assists in taking, secreting,

 5                  appropriating, obtaining, or retaining, real or personal property of an elder or

 6                  dependent adult by undue influence.

 7          Cal. Welfare & Inst. Code §15610.30(a).

 8          195.    Plaintiffs and Elder Subclass members are “elders” as that term is defined by

 9   California Welfare & Institutions Code section 15610.27.

10          196.    Apple’s conduct constitutes financial abuse because it took, secreted, appropriated,

11   obtained, and/or retained Plaintiffs’ and Elder Subclass members’ property, and/or assisted in the

12   taking, secreting, appropriating, obtaining, or retaining of Plaintiffs’ and Elder Subclass members’

13   property, for wrongful use or with an intent to defraud Plaintiffs and Elder Subclass members,

14   because Plaintiffs’ and Elder Subclass members’ money was wrongfully obtained with the intent

15   to defraud Plaintiffs and Elder Subclass members through scams involving iTunes gift cards.

16          197.    Apple assisted scammers in taking, secreting, appropriating, obtaining, or retaining

17   the money that Plaintiffs and Elder Subclass members paid for iTunes gift cards in gift card scams

18   by failing to suspend or cancel iTunes gift cards that were involved in scams, failing to suspend or

19   terminate Apple IDs accounts involved in gift card scams, permitting Apple ID accounts involved

20   in gift cards scams to make purchases on iTunes or in the App Store, transferring payment to Apple

21   Developer accounts that were involved in scams, failing to suspend or terminate Apple Developer

22   accounts that were involved in gift cards scams, and retaining for its own benefit commissions

23   from purchases on iTunes or in the App Store that were made with iTunes gift cards from scams

24   perpetrated on Plaintiffs and Elder Subclass members.

25          198.    Apple wrongfully and/or intentionally committed financial abuse of Plaintiffs and

26   Elder Subclass members by misrepresenting that there was nothing that it can do when Plaintiffs

27   and Elder Subclass contacted Apple to report being a victim of a scam involving iTunes gift cards,

28   and by failing to disclose that Apple can identify the iTunes gift cards, Apple ID accounts, Apple


                                                      38                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 40 of 47




 1   Developer accounts, and knowingly making payments to Apple Developer accounts involved in

 2   gift card scams, and failing to return the money to Plaintiffs and Elder Subclass members.

 3          199.    As a direct and proximate result of Apple’s conduct, Plaintiffs and Elder Subclass

 4   members suffered damages.

 5                                    NINTH CAUSE OF ACTION

 6                         Violation of the Elder Abuse Laws of Other States
          (Plaintiffs Polston, Martin, and Maria Rodriguez on Behalf of the Elder Subclass)
 7
            200.    Plaintiffs Polston, Martin, and Maria Rodriguez hereby re-allege and incorporate
 8
     all allegations raised in Paragraphs 1 through 199, as though fully set forth herein.
 9
            201.    Plaintiffs bring Count Nine, individually and on behalf of all similarly situated
10
     residents of each of the 50 states and the District of Columbia for violation of the elder abuse law
11
     of each State and the District of Columbia. At all relevant times, there was in full force and effect
12
     the elder abuse law of each State and the District of Columbia, including:
13
            a.      the Alabama Adult Protective Services Act, Ala. Stat. §38-9-1, et seq.;
14
            b.      the Alaska Protection of Vulnerable Adults Act, Alaska Stat. §47.24.010, et seq.;
15
            c.      the Arizona Adult Protective Services Act, Ariz. Rev. Stat. §46-451, et seq.;
16
            d.      the Arkansas Adult Maltreatment Custody Act, Ark. Code §9-20-101, et seq.;
17
            e.      the Colorado Protective Services for At-Risk Adults Act, Colo. Rev. Stat. §26-3.1-
18
                    101, et seq.;
19
            f.      the Connecticut Protective Services for the Elderly Act, Conn. Gen. Stat. §17b-450,
20
                    et seq.;
21
            g.      the D.C. Adult Protective Services Act, D.C. Code §7-1901, et seq.;
22
            h.      the Delaware Adult Protective Services Act, 31 Del. Code §3901, et seq.;
23
            i.      the Florida Adult Protective Services Act, Fla. Stat. §415.101, et seq.;
24
            j.      the Georgia Protection of Disabled Adults and Elder Persons Act, Ga. Code §30-5-
25
                    1, et seq.;
26
            k.      the Hawaii Adult Protective Services Act, Haw. Rev. Stat. §346-221, et seq.;
27
            l.      the Idaho Adult Abuse, Neglect and Exploitation Act, Idaho Code §39-5301, et
28
                    seq.;

                                                       39                 CLASS ACTION COMPLAINT
     Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 41 of 47




 1       m.    the Illinois Adult Protective Services Act, 320 ILCS 20/1, et seq.;

 2       n.    the Indiana Adult Protective Services Act, Ind. Code §12-10-3-1, et seq.;

 3       o.    the Iowa Elder Abuse Act, Iowa Code §235F.1, et seq.;

 4       p.    the Kansas Reporting Abuse, Neglect or Exploitation of Certain Persons Act, Kan.

 5             Stat. §39-1430, et seq.;

 6       q.    the Kentucky Protection of Adults Act, Ky. Rev. Stat. §209.005, et seq.;

 7       r.    the Louisiana Adult Protective Services Act, La. Rev. Stat. §15:1501, et seq.;

 8       s.    the Maine Adult Protective Services Act, Me. Rev. Stat. Tit. 22, §3470, et seq.;

 9       t.    the Maryland Adult Protective Services Act, Md. Code Fam. Law §14-101, et seq.;

10       u.    the Massachusetts elder abuse law, Mass. Gen Laws Ch. 19A, et seq.;

11       v.    the Michigan Social Welfare Act, Mich. Comp. Laws §400.11, et seq.;

12       w.    the Minnesota Financial Exploitation Protections for Older or Vulnerable Adults

13             Act, Minn. Stat. §45A.01, et seq.;

14       x.    the Mississippi Vulnerable Persons Act., Miss. Stat. §43-47-1, et seq.;

15       y.    the Missouri Protective Services Act, Mo. Rev. Stat. §192.2400, et seq.;

16       z.    the Montana Elder and Persons with Disabilities Abuse Prevention Act, Mont.

17             Code §52-3-801, et seq.;

18       aa.   the Nebraska Adult Protective Services Act, Neb. Rev. Stat. §28-348, et seq.;

19       bb.   the Nevada elder abuse law, Nev. Rev. Stat. §41.1395, et seq.;

20       cc.   the New Hampshire Protective Services to Adults Act, N.H. Rev. Stat. §161-F:42,

21             et seq.;

22       dd.   the New Jersey Adult Protective Services Act, N.J. Rev. Stat. 52:27D-406, et seq.;

23       ee.   the New Mexico Adult Protective Services Act, N.M. Stat. §27-7-14, et seq.;

24       ff.   the New York Adult Protective Services Act, N.Y. Soc. Serv. §473, et seq.;

25       gg.   the North Carolina Protection for Abused, Neglected, or Exploited Disabled Adult

26             Act, N.C. Gen. Stat. §108-99, et seq.;

27       hh.   the North Dakota Vulnerable Adult Protection Services Act, N.D. Cent. Code §50-

28             25.2.01, et seq.;


                                                 40                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 42 of 47




 1          ii.    the Ohio Protective Services for Adults Act, Ohio Rev. Code §5101.60, et seq.;

 2          jj.    the Oklahoma Protective Services for Vulnerable Adults Act, Okla. Stat. 43A §10-

 3                 101, et seq.;

 4          kk.    the Pennsylvania Older Adults Protective Services Act, 35 P.S. §10225.101, et seq.;

 5          ll.    the Rhode Island elder abuse law, R.I. Gen. Laws §42-66-4.1, et seq.;

 6          mm.    the South Carolina Omnibus Adult Protection Act, S.C. Stat. §43-35-5, et seq.;

 7          nn.    the South Dakota Abuse, Neglect, or Exploitation of Elders or Adults with

 8                 Disabilities Act, S.D. Stat. §22-46-1, et seq.;

 9          oo.    the Tennessee Adult Protection Act, Tenn. Code §71-6-101, et seq.;

10          pp.    the Texas Protective Services for Elderly Persons and Persons with Disabilities Act,

11                 Tex. Hum Res. §48.001, et seq.;

12          qq.    the Utah Abuse, Neglect, or Exploitation of a Vulnerable Adult Act, Utah Stat.

13                 §62A-3-301, et seq.;

14          rr.    the Vermont Reports of Abuse of Vulnerable Adults Act, 33 V.S.A. §6901, et seq.;

15          ss.    the Virginia Social Services Act, Va. Stat. §63.2-100, et seq.;

16          tt.    the Washington Abuse of Vulnerable Adults Act, Wash. Rev. Code 74.34.005, et

17                 seq.;

18          uu.    the West Virginia Social Services for Adults Act, W. Va. Code §9-6-1, et seq.;

19          vv.    the Wisconsin Elder Abuse Reporting Act, Wis. Stat. §46.90, et seq.;

20          ww.    Wyoming Adult Protective Services Act, Wyo. Stat. §35-20-101, et seq.

21          202.   Plaintiffs and Elder Subclass members are elders.

22          203.   Apple’s conduct constitutes financial and/or elder abuse because it took, secreted,

23   appropriated, obtained, and/or retained Plaintiffs’ and Elder Subclass members’ money or

24   property, and/or assisted in the taking, secreting, appropriating, obtaining, or retaining of

25   Plaintiffs’ and Elder Subclass members’ money or property, for wrongful use or with an intent to

26   defraud Plaintiffs and Elder Subclass members, because Plaintiffs’ and Elder Subclass members’

27   money was wrongfully obtained with the intent to defraud Plaintiffs and Elder Subclass members

28   through scams involving iTunes gift cards.


                                                      41                CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 43 of 47




 1          204.    Apple assisted scammers in taking, secreting, appropriating, obtaining, or retaining

 2   the money that Plaintiffs and Elder Subclass members paid for iTunes gift cards in gift card scams

 3   by failing to suspend or cancel iTunes gift cards that were involved in scams, failing to suspend or

 4   terminate Apple IDs accounts involved in gift card scams, permitting Apple ID accounts involved

 5   in gift cards scams to make purchases on iTunes or in the App Store, transferring payment to Apple

 6   Developer accounts that were involved in scams, failing to suspend or terminate Apple Developer

 7   accounts that were involved in gift cards scams, and retaining for its own benefit commissions

 8   from purchases on iTunes or in the App Store that were made with iTunes gift cards from scams

 9   perpetrated on Plaintiffs and Elder Subclass members.

10          205.    Apple wrongfully and/or intentionally committed elder or financial abuse of

11   Plaintiffs and Elder Subclass members by misrepresenting that there was nothing that it can do

12   when Plaintiffs and Elder Subclass contacted Apple to report being a victim of a scam involving

13   iTunes gift cards, and by failing to disclose that Apple can identify the iTunes gift cards, Apple ID

14   accounts, Apple Developer accounts, knowingly making payments to Apple Developer accounts

15   involved in gift card scams, and failing to return the money to Plaintiffs and Elder Subclass

16   members.

17          206.    As a direct and proximate result of Apple’s conduct, Plaintiffs and Elder Subclass

18   members suffered damages.

19                                    TENTH CAUSE OF ACTION

20    Violation of the Oregon Elder Persons and Persons with Disability Abuse Prevention Act
                                       Ore. Stat. §124.005, et seq.
21                                (In the Alternative to Count Seven)
      (Plaintiff Polston, Individually, and on Behalf of Oregon Residents of the Elder Subclass)
22
            207.    Plaintiff Polston hereby re-alleges and incorporates all allegations raised in
23
     Paragraphs 1 through 206, as though fully set forth herein.
24
            208.    At all relevant times there was in full force and effect the Oregon Elderly Persons
25
     and Persons with Disabilities Abuse Prevention Act (“Oregon Elder Abuse Law”), Ore. Stat.
26
     124.005, et seq., which, inter alia, prohibits financial abuse of vulnerable persons. See Ore. Stat.
27
     §124.110(1).
28


                                                       42                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 44 of 47




 1          209.    Pursuant to the Oregon Elder Abuse Law, financial abuse of a vulnerable person

 2   occurs, inter alia, when a person:

 3          a.      wrongfully takes or appropriates money or property of a vulnerable person; or

 4          b.      permits a person to engage in financial abuse of a vulnerable person by knowingly

 5                  acting or failing to act under circumstances in which a reasonable person should

 6                  have known of the financial abuse. See Ore. Stat. §124.110(1), (5).

 7          210.    Plaintiff Polston and the Oregon Elder Subclass are “elderly persons,” as the term

 8   is defined by Oregon Statute section 124.005(3), and are “vulnerable persons,” as the term is

 9   defined by Oregon Statute section 124.100(1)(e).

10          211.    Apple’s conduct constitutes financial abuse because it wrongfully took and/or

11   appropriated Plaintiff Polston’s and Oregon Elder Subclass members’ money or property by

12   wrongfully obtaining through scams involving iTunes gift cards Plaintiff Polston’s and Oregon

13   Elder Subclass members’ money or property.

14          212.    Apple wrongfully and/or intentionally committed financial abuse of Plaintiff

15   Polston and Oregon Elder Subclass members by misrepresenting that there was nothing that it can

16   do when Plaintiff Polston and Oregon Elder Subclass contacted Apple to report being a victim of

17   a scam involving iTunes gift cards, and by failing to disclose that Apple can identify the iTunes

18   gift cards, Apple ID accounts, Apple Developer accounts, and knowingly making payments to

19   Apple Developer accounts involved in gift card scams, and failing to return the money to Plaintiff

20   Polston and Oregon Elder Subclass members.

21          213.    As a direct and proximate result of Apple’s conduct, Plaintiff Polston and Oregon

22   Elder Subclass members suffered damages.

23          214.    Pursuant to Oregon Statute section 124.100(2), Plaintiff Polston seeks treble

24   damages and costs of this suit, including reasonable attorneys’ fees.

25

26

27

28


                                                      43                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 45 of 47




 1                                  ELEVENTH CAUSE OF ACTION

 2                                       Declaratory Judgment
                                             28 U.S.C. §2201
 3                         (On Behalf of the Nationwide Class and Subclasses)

 4          215.    Plaintiffs hereby re-allege and incorporate all allegations raised in Paragraphs 1

 5   through 214, as though fully set forth herein.

 6          216.    Under the Declaratory Judgment Act, 28 U.S.C. §2201, et seq., this Court is

 7   authorized to enter a judgment declaring the rights and legal relations of the parties and grant

 8   further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

 9   that are tortious and that violate the terms of the federal and state statutes described in this

10   complaint.

11          217.    Plaintiffs seek a declaration of the rights of the parties under the Federal

12   Declaratory Judgement Act, 28 U.S.C. §2201.

13          218.    An actual and justiciable controversy exists between the parties in light of

14   Defendants’ misrepresenting that there was nothing that they can do when Plaintiffs and the Elder

15   Subclass contacted Apple to report being a victim of a scam involving iTunes gift cards, and by

16   failing to disclose that Apple can identify the iTunes gift cards, Apple ID accounts, Apple

17   Developer accounts, knowingly making payments to Apple Developer accounts involved in gift

18   card scams, and failing to return the money to Plaintiffs and the Class.

19          219.    Plaintiffs and Class members lack an adequate remedy at law.

20          220.    Apple purports to bind Plaintiffs and Class members to the terms and conditions set

21   forth on the back of iTunes gift cards and the Online Terms and Conditions on Apple’s website.

22   The back of the iTunes gift cards provide, in part: “Card will not be replaced if lost, stolen, or used

23   without permission. Use of card constitutes acceptance of terms; see apple.com/us/go/legal/gc.”

24   The Online Terms and Conditions provide, in part, that: “Neither Issuer nor Apple is responsible

25   for lost or stolen [iTunes gift cards] or Content Codes. Risk of loss and title for [iTunes gift cards]

26   passes to the purchaser in Virginia upon electronic transmission to the recipient.”

27          221.    Apple cannot, as a matter of law, disclaim or assign the liability of loss, conversion,

28   or destruction of the balance of iTunes gift cards when Apple knows that the iTunes gift cards


                                                        44                 CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 46 of 47




 1   were purchased as a result of wrongful and unlawful conduct, Apple has knowledge of the gift

 2   card scams perpetrated on Plaintiffs and Class members, Apple aids and abets the gift card scams,

 3   and Apple knowingly retains profits from gift card scams perpetrated on Plaintiffs and Class

 4   members.

 5            222.   Apple’s attempt to disclaim liability is unconscionable and unenforceable as to

 6   Plaintiffs and Class members, and Plaintiffs seek a declaration to that effect.

 7                                           PRAYER FOR RELIEF

 8            WHEREFORE, Plaintiffs, individually, and on behalf of all others similarly situated,

 9   respectfully request that this Court:

10            A.     Determine that the claims alleged herein may be maintained as a class action under

11   Rule 23 of the Federal Rules of Civil Procedure, and issue an order certifying one or more of the

12   Classes defined above;

13            B.     Appoint Plaintiffs as the representatives of the Class and their counsel as Class

14   counsel;

15            C.     Award all actual, general, special, incidental, statutory, punitive, and consequential

16   damages and restitution to which Plaintiffs and the Class members are entitled;

17            D.     Award pre-judgment and post-judgment interest on such monetary relief;

18            E.     Grant appropriate injunctive and/or declaratory relief, including, without limitation,

19   an order that requires Defendants to refrain from seeking to enforce the iTunes gift card terms and

20   conditions on victims of gift card scams who did not register or redeem the iTunes gift card, and

21   to refrain from transferring any money to Apple Developer accounts associated with gift card

22   scams;

23            F.     Award reasonable attorneys’ fees and costs; and

24            G.     Grant such further relief that this Court deems appropriate.

25

26

27

28


                                                       45                  CLASS ACTION COMPLAINT
      Case 5:20-cv-04812-SVK Document 1 Filed 07/17/20 Page 47 of 47




 1                                          JURY DEMAND

 2           Plaintiffs, on behalf of themselves and the putative Class demand a trial by jury on all

 3   issues so triable.

 4   Dated: July 17, 2020                        SCOTT+SCOTT ATTORNEYS AT LAW LLP

 5                                               s/ Christopher M. Burke
                                                 CHRISTOPHER M. BURKE (CA Bar No. 214799)
 6                                               ALEX M. OUTWATER (CA Bar No. 259062)
                                                 600 W. Broadway, Suite 3300
 7                                               San Diego, CA 92101
                                                 Telephone: 619-233-4565
 8                                               Facsimile: 619-233-0508
                                                 cburke@scott-scott.com
 9                                               aoutwater@scott-scott.com

10                                               Joseph P. Guglielmo*
                                                 SCOTT+SCOTT ATTORNEYS AT LAW LLP
11                                               The Helmsley Building
                                                 230 Park Ave., 17th Floor
12                                               New York, NY 10169
                                                 Telephone: 212-223-6444
13                                               Facsimile: 212-223-6334
                                                 jguglielmo@scott-scott.com
14
                                                 Anthony F. Fata*
15                                               Nyran Rose Rasche*
                                                 Nickolas J. Hagman*
16                                               CAFFERTY CLOBES MERIWETHER
                                                 & SPRENGEL LLP
17                                               150 S. Wacker, Suite 3000
                                                 Chicago, IL 60606
18                                               Telephone: 312-782-4880
                                                 Facsimile: 318-782-4485
19                                               afata@caffertyclobes.com
                                                 nrasche@caffertyclobes.com
20                                               nhagman@caffertyclobes.com

21                                               Attorneys for Plaintiffs and the Putative Class

22                                               *Admission pro hac vice anticipated

23

24

25

26

27

28


                                                     46                CLASS ACTION COMPLAINT
